373 F.2d 739
Edward Joseph QUIRKE, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 24213.
United States Court of Appeals Fifth Circuit.
March 2, 1967.

Will Gray, Houston, Tex., for appellant.
Lonny F. Zwiener, Asst. Atty. Gen. of Texas, Crawford C. Martin, Atty. Gen. of Texas., George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst., R. L. Lattimore, Howard M. Fender, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
The only ground of complaint here being the matter of the grant or denial by the state prison authorities of 'good time', this does not raise any federal constitutional question.


2
The judgment is affirmed.